Title: To George Washington from David Salisbury Franks, 16 October 1780
From: Franks, David Salisbury
To: Washington, George


                  
                     Sir
                     Robinsons House 16th Octr 1780
                  
                  When last I had the Honor of seeing your Excellency, I requested
                     to be indulged with a Court of Enquiry on my Conduct, not only to investigate
                     what Knowledge or Share I might have had in the late General Arnold’s Perfidy,
                     but also to take in a retrospective View of my Conduct whilst serving in his
                     Family at Philadelphia.
                  You were so obliging as to accede to my Request and to promise
                     that a Court of Enquiry should be called to examine into the first Part, but
                     thought, that the Court could not with Propriety go into the second, as your
                     Excellency was pleas’d to say; there appeared no Accusation.
                  It is with Pain I do inform you Sir, that a Report has been
                     circulated thro’ this Part of the Country, and I believe has reach’d your
                     Excellencys Ears, of a most cruel and injurious tendancy, That of having
                     perjured myself last Winter to save Arnold from merited Punishment. This I feel
                     most sensibly, unsupported by Connections or Interests on this Part of the
                     Continent, I had here nothing but a Name unspotted I trust, untill Arnold’
                     baseness gave the Tongue of Calumny, Ground sufficient to
                     work upon against any one unhappily connected with him. 
                  A conscious Innocence of this abominable & groundless
                     Charge of Perjury may cheer, yet cannot support me thro’ a World, too easily
                     misled by first Reports and Prejudices; it however imboldens me earnestly to
                     request your Excellency, to recommend to the Court, a strict examination into
                     both Parts of my Conduct. I shall write to the Secretary of
                     the Executive Council of the State of Pennsylvania, who
                     will, I make no doubt transmit to the Court every Paper found among Arnold’s
                     which may carry the smallest Tendancy to criminate me, and from
                     which I shall be fully able to exculpate myself.
                  I do not wish to trespass longer on your Excellency’s time
                     & shall therefore conclude myself with great Respect Your Excellency’s
                     most obedient and obliged humble servant
                  
                     Davd S. Franks
                  
               